      Case 16-14652            Doc 58 Filed 10/03/18 Entered 10/03/18 15:44:33                        Desc Ch. 7
                                     Indiv. Order to Update Page 1 of 2
                                       UNITED STATES BANKRUPTCY COURT
                                          DISTRICT OF MASSACHUSETTS


In Re:       Timothy R. Pickette ,                                      Chapter: 7
             Debtor                                                     Case No: 16−14652
                                                                        Judge Frank J. Bailey


                                                  ORDER TO UPDATE
                                              (Individual(s) Filing Chapter 7)

TO THE DEBTOR(S) AND, IF APPLICABLE, COUNSEL TO THE DEBTOR(S):

YOU ARE HEREBY ORDERED to file with this Court the document(s) checked below. Failure to file the
required document(s) with the Clerk's Office may result in the dismissal of your case. If you have questions, you
may wish to consult an attorney to protect your rights.

Note that if not dismissed earlier, the case MUST be automatically dismissed under 11 U.S.C. §521(i) if certain
documents are not filed within 45 days of the date of the filing of the petition. If you file another bankruptcy
petition within 12 months of the dismissal, the automatic stay may be limited or may not take effect depending upon
your circumstances.

 NOTE: Official Forms, Director Forms, and Local Forms may be downloaded from the Court's website at
                                        www.mab.uscourts.gov

               List of Creditors and Codebtors/Matrix: A pdf document listing the names and addresses of your
         −     creditors and codebtors, formatted as described in Local Form 1.
               Due:
               Matrix.txt File: In addition to the pdf version of the matrix, a .txt file listing the names and addresses of
         −     all of your creditors and codebtors must be uploaded to the ECF database. (From the ECF Bankruptcy
               Menu, Select "Creditor Maintenance" then select Upload list of creditors file.)
               Due:
         −     Verification of Matrix
               Due:
         −     Statement About Your Social Security Number(s) (Official Form 121)
               Due:
         −     Debtor(s) Telephone Number (pro se debtor(s) only)
               Due:
               Signature missing or incorrect: Debtor(s) must sign pages 6 and 8, if applicable; Attorney, if any, must
         −     sign page 7.
               Due:
               Filing fee: (NOTE: Personal checks of Debtor(s) are not accepted; money orders, bank checks, and
         −     attorney checks payable to: "Clerk, U.S. Bankruptcy Court" ) are accepted.
                           Payment in the full amount of $335.00; or an Application for Individuals to Pay the Filing
                      − Fee in Installments, (Official Form 103A), with an initial one−third minimum payment of
                           $112.00; or
                     −    Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B)
               Due:
               Disclosure of Compensation of Bankruptcy Petition Preparer (Director's Form 2800) (pro se debtor(s)
         −     only)
               Due:

                          PLEASE SEE NEXT PAGE FOR ADDITIONAL MISSING DOCUMENTS
    Case 16-14652               Doc 58 Filed 10/03/18 Entered 10/03/18 15:44:33                    Desc Ch. 7
                                      Indiv. Order to Update Page 2 of 2
             Bankruptcy Petition Preparer's Notice, Declaration, and Signature, (Official Form 119) (pro se
     −       debtor(s) only)
             Due:
     −       Initial Statement About an Eviction Judgment Against You (Official Form 101A)
             Due:
     −       Statement About Payment of an Eviction Judgment Against You (Official Form 101B)
             Due:
     −       Declaration of Electronic Filing (Local Form 7)
             Due:
     −       Statement of Intention for Individuals Filing Under Chapter 7 (Official Form 108)
             Due: Within 30 days of the filing of your bankruptcy petition or the scheduled date of the §341
             Meeting of Creditors, whichever is earlier.
     −       Other:

The document(s) checked below must be filed with the Court no later than 4:30 p.m. on 10/17/18
   Prepetition Credit Counseling: Debtor 1         Debtor 2     Both Debtor 1 and 2

                Certificate of (Prepetition) Credit Counseling; and if developed prior to filing, a copy of
               the Debtor Repayment Plan; or
                Certified Request for an Extension of Time to File a (PrePetition) Credit Counseling
               Certificate. (See Local Form 9 enclosed); or
                Motion Requesting Waiver of Credit Counseling Requirement Due to Incapacity,
               Disability, or Active Duty under 11 U.S.C. § 109(h). (A sample Motion is available at
               www.mab.uscourts.gov, under "other forms")

    Schedule(s) are missing or incomplete:
    Summary of Your Assets and Liabilities and Certain Statistical Information (Official Form 106Sum)
    Declaration About an Individual Debtor's Schedules (Official Form 106Dec)
    Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)
    Disclosure of Compensation of Attorney for Debtor (Director Form 2030)
    Chapter 7 Statement of Your Current Monthly Income (Official Form 122A−1)
    Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A−1Supp)
    Chapter 7 Means Test Calculation (Official Form 122A−2)
    New schedule listing postpetition creditors (in converted cases only). Please check one of the options below,
then sign and date and return to the Court at the address below.

               List and Verified Declaration attached
               No postpetition creditors Signature _________________________ Date __________

         United States Bankruptcy
         Court                                   United States Bankruptcy                 United States Bankruptcy
         John. W. McCormack Post                 Court                                    Court
         Office and Court House                  211 Donohue Federal Building             United States Courthouse
         5 Post Office Square, Suite             595 Main Street                          300 State Street, Suite 220
         1150                                    Worcester, MA 01608−2076                 Springfield, MA 01105−2925
         Boston, MA 02109−3945

Date:10/3/18                                                          By the Court,

                                                                      Noe Calvo
                                                                      Deputy Clerk
                                                                      617−748−5344
